Reese, Ch. J.,
dissenting.
I am unable to agree to the conclusion arrived at in this case by my associates, and will very briefly give my reasons therefor.
I agree that there is sufficient evidence to sustain the finding of the district court, that the Herolds and Otto H. Dogge entered into a conspiracy, the purpose of which was to defraud the creditors of C. G. Herold, and, did the evidence as clearly, or even to any degree, connect Bertha Dogge with the transactions which are alleged to have occurred between the Herolds and Otto H. Dogge, the decree of the district court would have to be affirmed. It is true that Otto H. Dogge in his testimony contradicts every material statement of the Herolds which tends to connect him with any fraudulent purpose on their part, but there is ample evidence to sustain the finding of the trial court that the facts were substantially as stated by Herold; but as the real contest is with Mrs. Dogge, that part of the case need not be further noticed.
In reading the bill of exceptions my attention is directed to what seems to me to be a clear want of evidence connecting Bertha Dogge with the transactions between her husband and the Herolds; and also a clear want of evidence to sustain the finding that the property in question, which seems to have been purchased by and deeded to Bertha Dogge, was purchased with the money derived from any transaction with Herold. It is shown by her, and her testimony is corroborated, to some extent, by certified copies of public records in Germany, that after *266her marriage with Dogge and when she came to' this country she brought with her some $4,000 in money; that at Hamburg, before crossing the ocean, she procured her money to be exchanged and converted into the money of this country.
On their arrival at New York they remained there a short time and, before settling in Wisconsin, they visited and remained some time in Baltimore, Philadelphia, other portions of Pennsylvania, and in Chicago; that during this time she had carried her money with her and kept it from the possession of her husband; that they first settled in Milwaukee, Wis., and after remaining there some time, removed to Fond du Lac. During this time she was advised to invest her money in United States bonds, when she purchased two $1,000 six per cent bonds and four $500 five per cent bonds; that after some time she was informed that the six per cent bonds had ceased to draw interest, owing to their having been called for payment; that she then disposed of all the bonds and placed the money and its accrued interest in the hands of a Mr. Allinger, to be loaned. It seems from her testimony, and that which is introduced for the purpose of corroborating her in that particular, that she did not place all the money with Mr. Allinger at once, but that she went to his office and there, upon his recommendation, loaned the sum of $1,500 upon an assignment of a real estate mortgage, $100 in some other method, and left with Mr. Allinger the sum of $400, which he soon thereafter loaned to other parties ; that after-wards he negotiated loans for her to the extent of the other $2,000 which was furnished by her; that after remaining in Wisconsin for some time, a part of which was in Mayville and a part in Marshville, her husband, Otto H. Dogge, came to Plattsmouth with a view of locating there, and wrote to her to dispose of their property and follow him. She then notified Mr. Allinger to collect the money which had been loaned by him, together with its interest; *267and in about two months from that time he collected the money due her, with which, and the money she had received for property which she had sold, she came to Nebraska, bringing with her about $7,000. Their residence in Wisconsin. extended over a number of years, perhaps from the year 1872, the time of their arrival in Wisconsin, until the year 1887, the time of their removal to this state. During this time she had been a portion of the time in Europe and the business of loaning her money had remained in the hands of Mr. Allinger; that after she came into this state she had allowed her husband to make use of her money, but that a short time prior to a contemplated return to Germany she had insisted upon her money being returned to her, but that it was not done; that about the month of June, 1884, she returned to Germany, where she remained until in January, 1885, when she was joined by her husband; that she then informed him that she must have her money returned to her; but that he insisted that he had not the money to pay, but would transfer to her , certain notes which she could collect upon her return to this country • that these notes were received, and after her return she collected them, giving the names of all the persons who had signed the notes and from which the claims were made. The names and amount of the collections are given in her testimony. The amounts range from $28 to $1,000, the total amount being nearly $6,000. This money, so collected, was used in the purchase of the property in question, the purchase price being $8,500, of which $5,000 was paid in cash. Throughout her testimony, which was quite lengthy, she adhered to these statements, and denied all knowledge of, or complicity with, the fraudulent action of G. G. Herold. Eor the purpose of disproving her statement it is shown that upon many occasions she denied having any money, and insisted that she was in need. The evidence of various bankers in Fond du Lac, and elsewhere, perhaps, was taken for the *268purpose of showing that she negotiated the sale of no government bonds through them. The evidence of the recording officer o'f the county in which she resided was taken showing that the records of the county failed to show any transfer of mortgages to her. But he also testified that in many instances the assignments of mortgages were not presented for record until their payment, when the assignment and satisfaction were presented together. We also observe that in his testimony he refers to mortgages as being upon record executed by and to the same persons named by her, but that they did not show to have been transferred. The evidence of Mrs. Dogge and others having knowledge of the facts shows that the money loaned by her, upon the assignments named, was paid by the borrower, and the assignments returned, so that her testimony might be true and yet the facts of the assignment not appear upon the records. Mr. Allinger, his wife, and daughter, with whom Mrs. Dogge appears to have been well acquainted, all testified that at the time of Mrs. Dogge’s departure from Wisconsin to come to this state she went to. Mr. Alliuger’s house, closed up her business with him and received her money, and that prior to her departure they assisted her in counting the money which she had in her possession, which amounted to $7,000, and which she testified she brought directly to this state. These facts, when taken in connection with what seems to me to be an absolute want of any proof connecting her with the alleged fraudulent transactions of the Herolds and Dr. Dogge, and the failure to trace any of Herold's money or property into her hands, impress me with the belief that the decree should be reversed.